Case:13-29105-EEB Doc#:47-1 Filed:10/03/19                   Entered:10/03/19 14:58:16 Page1 of 5




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO
  In re:                                 )
                                         )
  LILIAN DEL CARMEN HERNANDEZ,           ) Case No. 13-29105-EEB
  SSN: xxx-xx-3177                       )
                                         )
               Debtor.                   ) Chapter 7
                                         )

                                     CERTIFICATE OF SERVICE


 9013-1 Certificate of Service of Motion, Notice and Proposed Order

         I hereby certify that on October 3, 2019, I served a complete copy of the TRUSTEE’S
 MOTION TO EMPLOY BROKER, notice as prepared by L.B.R. 9013-1, exhibits, and
 proposed order on the following parties (and any and all parties who have requested electronic
 notice through the court’s CM/ECF system) in compliance with the Federal Rules of Bankruptcy
 Procedure and the Court’s Local Rules:

         Alison Goldenberg, Esq.
         Nicholas Craig Horvath, Esq.
         Daniel J. Vedra, Esq.

        I further certify that on October 3, 2019, I served a complete copy of this TRUSTEE’S
 MOTION TO EMPLOY BROKER, notice as prepared by L.B.R. 9013-1, exhibits, and
 proposed order on the following parties via first class United States mail, postage prepaid:

         Kenneth J. Buechler
         999 18th St., Suite 1230S
         Denver, CO 80202

 2002-1 Certificate of Service of Notice

          I further certify that on October 3, 2019, I served by prepaid first class mail a copy of the
 foregoing Notice in accordance with Fed. R. Bankr. P. 2002 and 11 U.S.C. § 342(c) (if applicable) on
 parties in interest contained on the attached list, which is a copy of the court’s Creditor Address Mailing
 Matrix for this case, obtained from PACER on October 3, 2019, and if applicable, other interested parties
 the movant mailed notice at the following addresses.

 Dated: October 3, 2019                                   By:     s/ Misty L. Schlabaugh
                                                                  Misty L. Schlabaugh
             Case:13-29105-EEB Doc#:47-1 Filed:10/03/19                  Entered:10/03/19 14:58:16 Page2 of 5
Label Matrix for local noticing         AARGON                                          Ace Cash Express
1082-1                                  AAI                                             15037 Colfax Ave.
Case 13-29105-EEB                       8668 Spring Mountain Rd                         Aurora, CO 80011-5777
District of Colorado                    Las Vegas, NV 89117-4132
Denver
Thu Oct 3 14:44:55 MDT 2019
Ad Astra Recovery Services, Inc.        Advance America                                 Afni, inc.
3607 North Ridge Road Ste. 106          5125 Chambers Rd                                PO Box 3427
Wichita, KS 67205-1232                  Suite 2                                         Bloomington, IL 61702-3427
                                        Denver, CO 80239-4392


American InfoSource LP as agent for     Ameripath Arvada                                Anderson & Keil
T Mobile/T-Mobile USA Inc               Colorado Pathology Consultants                  12101 E. 2nd Ave. #202
PO Box 248848                           PO Box 84027                                    Aurora, CO 80011-8328
Oklahoma City, OK 73124-8848            Dallas, TX 75284-0001


B & R Check Holders                     Bank Of the West                                Best Buy
13700 E. Alameda Ave                    Po Box 8160                                     631 N. Stephanie St.
Aurora, CO 80012-2532                   Walnut Creek, CA 94596-8160                     Henderson, NV 89014-2633



(p)CAPITAL ONE                          Carepoint P.C.                                  Chackmate
PO BOX 30285                            PO BOX 3495                                     PO Box 45208
SALT LAKE CITY UT 84130-0285            Toledo, OH 43607-0495                           Phoenix, AZ 85064-5208



Chase                                   (p)CHILDREN S HOSPITAL COLORADO                 Credit Collection Services
800 Brooksedge Blvd.                    13123 EAST 16TH AVENUE                          2 Wells Ave.
Westerville, OH 43081-2822              B545                                            Dept 9134
                                        AURORA CO 80045-7106                            Newton Center, MA 02459-3225


Denver County Court                     Denver Health                                   EOS CCA
520 Colfax Ave, Room 160                PO Box 5426                                     PO Box 296
Attn Restitution Dep’t                  Denver, CO 80217-5426                           Norwell, MA 02061-0296
Denver, CO 80204-2603


Exempla St Joseph Hospital              FAMSA INC                                       Farrell & Selden
PO Box 372730                           2727 LBJ HWY                                    7807 PeakView Ave Ste 410
Denver, CO 80237-6730                   Dallas, TX 75234                                Englewood, CO 80111-6849



First Eagle Funding                     First Premier Bank                              J. Brian Fletcher
c/o Abelman Law Office                  601 S Minnesota Ave                             1801 Broadway
9725 East Hampden Avenue, Suite 430     Sioux Falls, SD 57104-4868                      Ste. 900
Denver, CO 80231-4919                                                                   Denver, CO 80202-3858


GE Capital Retail Bank                  GE money Bank                                   Alison Goldenberg
c/o Recovery Management Systems Corp.   PO Box 981417                                   Byron G. Rogers Federal Building
25 S.E. 2nd Avenue, Suite 1120          El Paso, TX 79998-1417                          1961 Stout St.
Miami, FL 33131-1605                                                                    Ste. 12-200
                                                                                        Denver, CO 80294-6004
             Case:13-29105-EEB Doc#:47-1 Filed:10/03/19                   Entered:10/03/19 14:58:16 Page3 of 5
Green Valley Ranch Medical Clinic Prof   HSBC                                            Lilian Del Carmen Hernandez
4809 Argonne Street Suite 100            Hsbc Card Srvs Attn Bankruptcy                  5519 Eagle St.
Denver, CO 80249-6835                    Po Box 5213                                     Denver, CO 80239-3817
                                         Carol Stream, IL 60197-5213


Nicholas Craig Horvath                   I.C. System, Inc                                (c)JP MORGAN CHASE BANK NA
1150 W Littleton Blvd.                   8310 South Valley Highway                       C/O INTEGRITY SOLUTION SERVICES, INC.
Ste. 100                                 Suite 300                                       2070 LITTLE HILLS EXPY
Littleton, CO 80120-2373                 Englewood, CO 80112-5815                        SAINT CHARLES MO 63301-3708


Key Bank                                 Dennis W. King                                  Liberty Acquisitions
4005 Chambers Rd.                        PO Box 460609                                   PO Box 17210
Denver, CO 80239-5903                    Aurora, CO 80046-0609                           Golden, CO 80402-6020



Loan Stop                                Joli A. Lofstedt                                MCM
13700 E. Alameda Ave.                    1801 Broadway                                   Dept 12421
Aurora, CO 80012-2532                    Ste. 900                                        PO Box 1259
                                         Denver, CO 80202-3858                           Oaks, PA 19456-1259


Mercantile Adjustment Bureau, LLC        Midland Credit Managment, Inc.                  Money Tree
PO Box 9054                              8875 Aero Drive, Suite 200                      PO Box 58363
Buffalo, NY 14231-9054                   San Diego, CA 92123-2255                        Seattle, WA 98138-1363



NCO Finacial Systems                     Pinnacle Financial Group                        Plaza Recovery Inc.
PO Box 15537                             7825 Washington Ave. South Suite 310            PO Box 18008
Wilmington, DE 19850-5537                Minneapolis, MN 55439-2424                      Hauppauge, NY 11788



Presbyterian St. Luke’s Medical Center   Progressive                                     RD Fuller Company, LLC
PO Box 99400                             c/o Charles Darrah & Associates                 c/o Machol & Johannes, LLC
Louisville, KY 40269-0400                99 Inca St.                                     717 17th Street, Suite 2300
                                         Denver, CO 80223-1523                           Denver, CO 80202-3317


Revenue Enterprises                      Rocky Mtn Youth Medical                         Rose Medical Center
PO Box 441368                            9191 Grant Street                               PO Box 99008
Aurora, CO 80044-1368                    Suite 100                                       Bedford, TX 76095-9108
                                         Thornton, CO 80229-4361


Safeco Insurance                         Sentry Credit Inc.                              Speedy Cash
Po Box 6478                              2809 Grand Ave.                                 6501 E Evans Ave
Carol Stream, IL 60197-6478              Everett, WA 98201-3417                          Denver, CO 80224-2323



(p)T MOBILE                              (p)TCF NATIONAL BANK                            TU Interactive
C O AMERICAN INFOSOURCE LP               1405 XENIUM LANE                                100 Cross St.
4515 N SANTA FE AVE                      MC OPS-SD-G                                     #202
OKLAHOMA CITY OK 73118-7901              PLYMOUTH MN 55441-4402                          San Luis Obispo, CA 93401-7570
             Case:13-29105-EEB Doc#:47-1 Filed:10/03/19                                Entered:10/03/19 14:58:16 Page4 of 5
The Best Service Company                               The Collection Bureau                                The Gritty Solutions Svcs
10780 Santa Monica Blvd. Suite 140                     11160 Huron Street                                   4370 W. 109th Ave.
Los Angeles, CA 90025-7613                             Suite #201A                                          Suite 100
                                                       Denver, CO 80234-3335                                Seattle, WA 98154


US Trustee                                             Universal Recovery Corp.                             University Phyicians Inc
999 18th St.                                           2880 Sunrise Blvd                                    8080 Park Meadows Dr
Ste. 1551                                              Suite 138                                            Lone Tree, CO 80124-2557
Denver, CO 80202-2415                                  Rancho Cordova, CA 95742-6103


Daniel J. Vedra                                        Verizon                                              Victoria Insurance Group
1435 Larimer St.                                       PO BOX 660108                                        P.O. Box 7729
Ste. 302                                               Dallas, TX 75266-0108                                Phoenix, AZ 85011
Denver, CO 80202-1843


Wakefield & Associates                                 Wells Fargo                                          Woodhaven Management
830 E Platte Ave Ste A                                 4701 S. Peoria St., #109                             c/o Hopkins, Tschetter, Sulzer PC
PO BOX 58                                              Denver, CO 80239-2850                                3600 S. Yosemite St. #828
Fort Morgan, CO 80701-0058                                                                                  Denver, CO 80237-1830




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capitol One Bank                                       Children’s Hospital Colorado                         T-Mobile
P.O.Box 85015                                          PO Box 911611                                        PO Box 660252
Richmond, VA 23285                                     Denver, CO 80291                                     Dallas, TX 75266



TCF Bank
801 Marquette Ave
Minneapolis, MN 55402-3475




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


JP Morgan Chase Bank NA
c/o Integrity Solution Services, Inc.
20 Corporate Hills Dr.
Saint Charles, MO 63301-3749




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
             Case:13-29105-EEB Doc#:47-1 Filed:10/03/19              Entered:10/03/19 14:58:16 Page5 of 5
(d)Carepoint, P.C.                   (u)Cavalry Portfolio Services                  (u)Tryfon Hristopoulos of Hristopoulos & Comp
PO Box 3495
Toledo, OH 43607-0495



End of Label Matrix
Mailable recipients     71
Bypassed recipients      3
Total                   74
